STATE OF MICHIGAN

                             COURT OF APPEALS



CHARNITA SADLER,                                                    UNPUBLISHED
                                                                    March 6, 2018
               Plaintiff-Appellant,

v                                                                   No. 336117
                                                                    Wayne Circuit Court
CITY OF DETROIT,                                                    LC No. 16-010827-NO

               Defendant-Appellee.


Before: GLEICHER, P.J., and BORRELLO and SWARTZLE, JJ.

GLEICHER, J. (concurring).

       The majority holds that the outcome in this case is dictated by this Court’s recent
decision in Wigfall v Detroit, __ Mich App __; __ NW2d __ (Docket No. 333448, issued
October 10, 2017), lv pending, and I concur. Were I writing on a blank slate, however, I would
hold that service of Sadler’s notice on the City of Detroit Law Department sufficed.

        Sadler timely informed the city of Detroit of her claim. She used certified mail to send
her notice within the applicable time period, and the city received it. The city then assigned an
adjuster to gather more information. The adjuster sent a letter to counsel acknowledging receipt
of the notice and seeking signed medical releases. In the fullest sense, notice was achieved. The
purpose of the notice statute was fulfilled.

        But as the majority holds, Wigfall dictates the result in this case. In Wigfall, this Court
invoked the Supreme Court’s opinion in Rowland v Washtenaw Co Rd Comm, 477 Mich 197,
219; 731 NW2d 41 (2007), which held that the “straightforward, clear, unambiguous” language
of MCL 691.1404 “must be enforced as written.” This Court emphasized that “ ‘no judicially
created saving construction is permitted to avoid a clear statutory mandate.’ ” Wigfall, slip op at
3, quoting McCahan v Brennan, 492 Mich 730, 733; 822 NW2d 747 (2012).

        But neither Rowland nor Wigfall mention another statutory text, MCL 600.2301. That
statute addresses errors in the proceedings “which do not affect the substantial rights of the
parties.” It provides:

       The court in which any action or proceeding is pending, has power to amend any
       process, pleading or proceeding in such action or proceeding, either in form or
       substance, for the furtherance of justice, on such terms as are just, at any time
       before judgment rendered therein. The court at every stage of the action or

                                               -1-
       proceeding shall disregard any error or defect in the proceedings which do not
       affect the substantial rights of the parties. [Id.]

I would hold that MCL 600.2301 is a “clear statutory mandate” that “must be enforced as
written.” It compels courts to disregard otherwise inconsequential errors unless the errors affect
“the substantial rights of the parties.” This law expresses the intent of our Legislature that
trifling technicalities precipitating no prejudice should not stand in the way of allowing a litigant
to have her day in court. In other words, access to the courts is more important than enforcing
formalities when a “process” mistake that causes no harm.

        Here, the city of Detroit knew exactly what it needed to know to defend against Sadler’s
claim. The notion that serving the initial notice on the mayor, the city clerk, or the city attorney
somehow would have aided the city’s defense is laughable. If our courts truly revere the text of
the statutes enacted by our Legislature, the answer to a case like this is simple. MCL 600.2301
commands that Sadler’s error of process or proceeding must be disregarded because it had no
effect on the city’s rights. Were it not for this Court’s decision in Wigfall, I would reverse the
circuit court on that ground.



                                                              /s/ Elizabeth L. Gleicher




                                                -2-